ONE WORLD TRADE CENTER

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

GREIT-ONE WORLD TRADE CENTER, L.P.,
a California limited partnership

as Seller

and

LEGACY PARTNERS REALTY FUND II, LLC,
a Delaware limited liability company

as Buyer

Dated August 17, 2006

                 
1. Purchas
  e and Sale 1
       
2.
  Purchase Price
    2  
3.
  Title to Property
    4  
4.
  Due Diligence Items
    5  
5.
  Inspections
    6  
6.
  Approval
    8  
7.
  Escrow
    9  
8.
  Representations, Warranties, and Covenants
    18  
9.
  Representations and Warranties of Buyer
    25  
10.
  Conditions Precedent to Closing
    25  
11.
  Damage or Destruction Prior to Closing
    27  
12.
  Eminent Domain
    28  
13.
  Notices
    28  
14.
  Remedies
    30  
15.
  Assignment
    30  
16.
  Interpretation and Applicable Law
    30  
17.
  Amendment
    30  
18.
  Attorney’s Fees
    31  
19.
  Entire Agreement; Survival
    31  
20.
  Multiple Originals Only; Counterparts
    31  
21.
  Acceptance
    31  
22.
  Real Estate Commission
    31  
23.
  Exchange
    32  
24.
  Confidentiality
    32  

      EXHIBITS    
Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F
Exhibit G
Exhibit H
Exhibit I
  Legal Description of the Property
Form of Assignment and Assumption Agreement
Form of Bill of Sale
List of Contracts
List of Leases
Schedule of Personal Property
Form of Tenant Estoppel
Schedule of Leasing Costs
Schedule of Loan Documents

1

AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(“Agreement”) between GREIT-ONE WORLD TRADE CENTER, L.P., a California limited
partnership (“Seller”), and LEGACY PARTNERS REALTY FUND II, LLC, a Delaware
limited liability company (“Buyer”), is made and entered into as of the later of
(i) the date this Agreement is executed by Seller and (ii) the date this
Agreement is executed by Buyer (the “Effective Date”):

1. Purchase and Sale.

Subject to and in accordance with the terms and provisions of this Agreement,
Seller agrees to sell and Buyer agrees to purchase from Seller, the Property,
which term “Property” shall mean and include the following:



  1.1   The parcels of land located in the in Los Angeles County, California and
more specifically described in Exhibit A attached hereto (the “Land”), commonly
known as One World Trade Center (hereinafter referred to as the “Land”); and



  1.2   All rights, privileges, and easements appurtenant to the Land,
including, without limitation, all water rights, mineral rights, development
rights, air rights, reversions, or other appurtenances to said Land, and all
right, title, and interest of Seller, if any, in and to any land lying in the
bed of any street, road, alley, or right-of-way, open or proposed, adjacent to
or abutting the Land; and



  1.3   Seller’s right, title and interest in all buildings, structures, and
improvements situated on the Land, including, without limitation, the office
building located thereon, all parking areas and other amenities located on the
Land, and all apparatus, elevators, built-in appliances, equipment, pumps,
machinery, plumbing, heating, air conditioning, and electrical and other
fixtures located on the Land (all of which are together hereinafter referred to
as the “Improvements”); and



  1.4   All leases and other occupancy agreements (collectively, the “Leases”),
including associated amendments, with all parties (collectively, “Tenants”)
leasing the Property or any part thereof or hereafter entered into in accordance
with the terms hereof prior to Closing, together with all security deposits,
other deposits held in connection with the Leases, and all of Seller’s right,
title and interest in and to all guarantees, letters of credit and other similar
credit enhancements providing additional security for such Leases (a schedule of
all current Leases and security being attached hereto as Exhibit E);



  1.5   All tangible and intangible personal property owned by Seller located on
or used in connection with the Property, including, without limitation, all
sculptures, paintings and other artwork, all equipment, furniture, tools and
supplies, all plans and specifications and other architectural and engineering
drawings, if any, with respect to the Land and the Improvements, and any other
personal property and all related intangibles as are owned by Seller and
currently located in, on or about or are used for the operation, maintenance,
administration or repair of the Property (a schedule of which is attached as
Exhibit F, including Seller’s interest, if any, in the common name of the
Property (collectively, the “Personal Property”);



  1.6   All service contracts, agreements, warranties and guaranties relating to
the operation of the Property as of the Effective Date (a schedule of which is
attached hereto as Exhibit D), to the extent assignable, and any other service
and operating agreements pertaining to the Property that are entered into by
Seller after the date of this Agreement and prior to the Closing in accordance
with the terms of this Agreement, in each case to the extent approved by Buyer
in accordance with this Agreement (collectively, the “Contracts”); provided,
however, any Contracts not so approved by Buyer shall be terminated by Seller on
or before the Closing; and



  1.7   To the extent transferable, all building permits, certificates of
occupancy and other certificates, permits, consents, authorizations, variances
or waivers, dedications, subdivision maps, licenses and approvals from any
governmental or quasi-governmental agency, department, board, commission, bureau
or other entity or instrumentality relating to the Property (the “Permits”).

2. Purchase Price.

Subject to the charges, prorations and other adjustments set forth in this
Agreement, the total Purchase Price of the Property shall be One Hundred Fifty
Million Dollars ($150,000,000) (“Purchase Price”) payable as follows:



  2.1   Deposit/Further Payments/Down Payment.



  2.1.1   Within two (2) business days of the Effective Date, Buyer shall
deposit into Escrow the amount of One Million Dollars ($1,000,000) (the “Initial
Deposit”), in the form of a wire transfer payable to Fidelity National Title
Company, 1300 Dove Street, Suite 310, Newport Beach, CA 92660, Attn: Natalie
Vona, telephone (949) 622-4845 (“Escrow Holder”). In the event Buyer acquires
the Property, the Initial Deposit shall be applied towards the Purchase Price.



  2.1.2   It is understood and agreed that the sum of Two Hundred Fifty Thousand
Dollars ($250,000) of the Initial Deposit (the “Nonrefundable Portion”) shall be
deemed earned by Seller as of the date it is deposited with Escrow Holder. The
Nonrefundable Portion (as part of the Deposit) will be applied to the Purchase
Price at Closing, provided, however, the Nonrefundable Portion will be refunded
to Buyer in the event there is a failure of a Buyer’s condition precedent as set
forth in Section 10.1 of this Agreement. Further, notwithstanding anything to
the contrary herein, if the Buyer’s condition precedent set forth in
Subsection 10.1.4 (closing of the Loan Assumption) is not satisfied, Seller
shall only be entitled to retain the sum of One Hundred Thousand Dollars
($100,000) of the Deposit, and the entire remainder of the Deposit (including,
without limitation, $150,000 of the Nonrefundable Portion) shall be refunded to
Buyer in accordance with the terms of Section 10 of this Agreement.



  2.1.3   Within one (1) business day following the last day of the Inspection
Period (as defined in Section 6.1 below), and provided that Buyer has delivered
an Approval Notice (as defined in Section 6.1 below), Buyer shall deposit into
Escrow the amount of One Million Dollars ($1,000,000) (the “Additional
Deposit”), in the form of a wire transfer payable to Escrow Holder. Escrow
Holder shall place the Additional Deposit into an interest bearing money market
account at a bank or other financial institution reasonably satisfactory to
Buyer, and interest thereon shall be credited to Buyer’s account. The Initial
Deposit, and to the extent it has been deposited, the Additional Deposit, shall
collectively be referred to herein as the “Deposit”).



  2.2   Subject to the terms of this Section 2.2, Buyer shall assume at Closing
the loan in the original principal amount of Ninety Million Dollars
($90,000,000), which currently encumbers the Property (the “Loan”). The Loan was
originally made by LaSalle Bank National Association (together with its
successors, the “Lender”), and is evidenced and/or secured by a number of
documents which are hereinafter collectively referred to as the “Loan
Documents”.



  2.2.1   The Lender’s consent and approval is required before the Buyer will be
permitted to assume the Loan, and it is understood and agreed that the closing
of the assumption of the Loan (“Loan Assumption”) on the terms set forth in loan
assumption agreement to be executed and delivered by Buyer (or Buyer’s
successor) and Lender prior to Closing shall be a condition to Closing
hereunder. Seller acknowledges that Buyer will be requesting Lender’s consent to
the Loan Assumption by a single purpose entity formed to purchase the Property
which entity may include as members, directly or indirectly, Buyer, a
co-investor and/or a preferred equity provider. Any guaranty which may be
required in connection with the Loan Assumption, will be provided by Buyer or an
affiliate of or co-venturer of Buyer which has sufficient net worth to satisfy
the Lender’s reasonable requirements, but in no event will any individual
provide a guaranty of the Loan. Buyer confirms that it is Buyer’s intent to form
a venture to acquire the Property with a co-investor in a preferred equity or
similar structure, provided, however, if Lender does not approve the Loan
Assumption with such newly formed venture as the buyer/borrower, Buyer will then
seek Lender’s approval of the Loan Assumption with a single purpose entity
formed by Buyer (without the preferred equity/venture structure) as the
buyer/borrower.



  2.2.2   Seller acknowledges and agrees that Seller shall pay any assumption
fees and any and all other costs, fees or expenses (other than Buyer’s own legal
fees) in connection with attempting to obtain Lender’s approval of the
assumption of the Loan and, if the transaction contemplated by this Agreement is
consummated, in connection with the assumption of the Loan (collectively, the
“Loan Assumption Related Fees”). In connection with such approval, the parties
shall diligently, promptly and in good faith attempt to obtain such approval and
both parties will supply the information reasonably requested by Lender with
respect to such approval. Further, Buyer shall use its commercially reasonable
efforts to cause Lender to confirm in connection with the Loan Assumption that
no breach or default (nor any event which with the giving of notice or passage
of time, or both, would constitute a breach or default) has occurred under the
Loan Documents, and to obtain Lender’s agreement to look solely to Seller with
respect to any obligations arising under the Loan Documents prior to Closing,
provided, however that the failure of the Lender to make such confirmation or
agreement shall not be deemed a Seller default or a failure of a condition
precedent to this Agreement..



  2.2.3   Except for the payment of any Loan Assumption Related Fees, which
Seller shall be responsible for paying to Lender, Buyer shall use commercially
reasonable efforts to deliver to Lender within fifteen (15) business days
following the Effective Date a package containing all information initially
requested by Lender regarding Buyer and Buyer’s proposed acquisition of the
Property and the related Loan assumption. Such package will in any event be
submitted to Lender within thirty (30) days following the Effective Date.
Furthermore, if Lender requires the submission of additional documents or
information, Buyer shall use its commercially reasonable efforts to promptly
assemble the necessary information and make the required submissions. Buyer
agrees to proceed with diligence to obtain Lender’s consent to the Loan
Assumption. Seller agrees to cooperate with and reasonably assist Buyer’s
efforts to obtain Lender’s approval of the Loan Assumption.



  2.3   On or before Closing, Buyer shall deposit into Escrow the balance of the
Purchase Price (subject to adjustments and prorations as set forth herein), by
wire transfer payable to Escrow Holder.

3. Title to Property.

During the Inspection Period (hereafter defined) Buyer shall review and approve
the Title Documents (hereinafter defined) and the Survey (hereinafter defined).
If the Title Documents or Survey reflect or disclose any defect, exception or
other matter affecting the Property (“Title Defects”) that is unacceptable to
Buyer, then prior to the expiration of the Inspection Period, Buyer shall
provide Seller with written notice (“Title Notice”) of Buyer’s objections.
Seller may, at its sole option, elect to cure or remove the objections made by
Buyer. Should Seller elect to attempt to cure or remove the objection, it shall
be a condition precedent to Buyer’s obligation to acquire the Property that
Seller cures such title objection prior to the Closing. Unless Seller provides
written notice to Buyer, within five (5) days prior to the expiration of the
Inspection Period, that Seller intends to cure Buyer’s title objections, Seller
shall be deemed to have elected not to cure or remove Buyer’s title objections,
and Buyer shall be entitled, as Buyer’s sole and exclusive remedy to either
(a) not deliver an Approval Notice as referenced herein, in which case the
Additional Deposit shall not be submitted by Buyer; or (b) elect to waive the
objections and close this transaction as otherwise contemplated herein. If Buyer
shall fail to terminate this Agreement pursuant to this Section 3, all matters
shown on the Survey and all matters described in the Title Report, except for
(x) monetary liens (other than the Loan Documents, as modified pursuant to the
Loan Assumption), which were not created by the Buyer; and (y) any matters the
Seller has agreed to cure in writing, shall be deemed “Permitted Exceptions.”
The Loan Documents, as modified pursuant to the Loan Assumption, shall be
Permitted Exceptions. If Buyer is notified of any new Title Defect (which was
not disclosed to Buyer prior to the expiration of the Inspection Period)
following the expiration of the Inspection Period, Buyer shall have five
(5) days from the date of such notification to deliver a Title Notice with
respect to any such new Title Defect and Seller shall have five (5) business
days to respond to Buyer’s Title Notice with respect to such new Title Defects.
If Buyer does not elect to cure such new Title Defects, Buyer shall have the
right to terminate this Agreement by delivering written notice to Seller within
ten (10) business days following Buyer’s delivery of such new Title Notice.

4. Due Diligence Items.



  4.1   Seller shall deliver to Buyer each of the following by no later than
two (2) business days following the Effective Date (together with the items
described in Section 4.2, collectively, the “Due Diligence Items”):



  4.1.1   The existing survey of the Property in Seller’s possession (the
“Survey”);



  4.1.2   A current preliminary title report or title commitment (the “Title
Report”) for the issuance of a standard coverage owner’s policy of title
insurance, with standard provisions and exceptions (the “Title Policy”) to Buyer
from the Escrow Holder, together with copies of all documents constituting
exceptions to the title as reflected in the Title Report (collectively referred
to hereinafter as the “Title Documents”);



  4.1.3   A list of all tenant leases, contracts, including service contracts,
warranties, management, maintenance, leasing commission or other agreements
affecting the Property, if any, together with copies of the same;



  4.1.4   True and correct copies of the real estate and personal property tax
statements covering the Property or any part thereof for each of the three (3)
years prior to the current year and, if available, for the current year;



  4.1.5   A schedule of all current or pending litigation with respect to the
Property or any part, thereof, if any;



  4.1.6   Operating statements for the most recent two (2) full calendar years
and monthly operating statements for the calendar year to date;



  4.1.7   An inventory of all personal property located on the Property, used in
the maintenance of the Property or stored for future use at the Property and an
inventory of all furniture and appliances used in the units, if any; and



  4.1.8   True and complete copies of all documents evidencing or pertaining to
the Loan.



  4.2   Seller shall make the following available for inspection by Buyer during
ordinary business hours (or as otherwise agreed) at Seller’s management office:



  4.2.1   All site plans, leasing plans, as-built plans, drawings,
environmental, mechanical, electrical, structural, soils and similar reports
and/or audits and plans and specifications relative to the Property in the
possession of Seller, if any.



  4.2.2   The tenant files, books and records relating to the ownership and
operation of the Property.



  4.2.3   All other items relating to the Property which are located at Seller’s
management office or otherwise within Seller’s possession or control, including,
without limitation, all notices, statements and correspondence delivered to or
received from Lender, except internal financial projections, appraisals, and
other materials reasonably deemed by Seller to be proprietary or confidential.

5. Inspections.



  5.1   Buyer shall have a temporary non-exclusive license to enter and conduct
non-invasive feasibility, environmental, and physical studies collectively of
the Property that Buyer may deem necessary or advisable (the “Inspections”) at
any time during the Inspection Period, on the terms set forth in this Article 5.
Buyer shall not conduct invasive testing of any kind (including without
limitation, “Phase II” environmental testing without Seller’s consent. Buyer’s
right to conduct the Inspections shall be subject to rights of Tenants and shall
be subject to such conditions as may be reasonably imposed by the Seller in
order to avoid disruption at the Property.



  5.2   Buyer must arrange all Inspections of the Property with Seller at least
one (1) business day in advance of any Inspections. Buyer and its agents shall
maintain equipment and other materials in an orderly manner while they are
located on the Property and to maintain them in locations specified by Seller.
Buyer agrees to remove all debris and trash resulting from the Inspections on a
daily basis and to remove all equipment and other materials used by Buyer or its
agents as soon as the activity for which such equipment and other materials are
used is completed. Buyer and its agents shall take all appropriate measures for
the safety of persons and property on the Property and shall comply with all
applicable legal requirements. Buyer shall restore any damage to the Property
resulting from the Inspections including but not limited to repair of surface
openings resulting from tests. Buyer shall promptly provide to Seller a copy of
all final reports and final test results prepared or furnished in connection
with the Inspections.



  5.3   In the event that the Inspections show any fact, matter or condition to
exist with respect to the Property that is unacceptable to Buyer, in Buyer’s
sole subjective discretion, then Buyer shall be entitled, as its sole and
exclusive remedy, to (1) elect not to deliver an Approval Notice as set forth
herein, in which event the Buyer will not submit the Additional Deposit and the
Nonrefundable Portion shall be released to Seller, or (2) elect to proceed to
close the transaction as otherwise contemplated herein. Buyer agrees to promptly
discharge any liens that may be imposed against the Property as a result of the
Inspections and to defend, indemnify and hold Seller harmless from all, claims,
suits, losses, costs, expenses (including without limitation court costs and
attorneys’ fees), liabilities, judgments and damages incurred by Seller as a
result of any Inspections.



  5.4   Buyer shall indemnify, save and hold Seller and Seller’s officers,
agents, employees, directors, trustees, invitees, successors, and assigns
(collectively “Indemnitees”) harmless against all losses, costs, expenses,
liabilities, claims, litigation, demands, proceedings and damages (including but
not limited to attorney’s fees) suffered or incurred by Seller or any such
Indemnitees arising out of and limited to the Inspections, provided that Buyer
shall not incur any liability due to its discovery, without exacerbation of the
condition of any Hazardous Materials or other circumstances at the Property.
Buyer waives any claims against Seller arising out of the Inspections or this
Agreement other than claims to the extent caused by any negligent or willful
misconduct of Seller or Seller’s agents. Buyer hereby assume all responsibility
for claims against Seller by the contractors, subcontractors, employees, and
agents of Buyer other than claims to the extent caused by the negligence or
willful misconduct of Seller or its agents.



  5.5   Buyer shall, during the term of this Agreement and at all times during
which access is available to it, require its subcontractors and agents, to
maintain insurance, in form and substance reasonably satisfactory to Seller,
with insurance companies acceptable to Seller, the following insurance:
Commercial General Liability Insurance, with limits of not less than One Million
Dollars ($1,000,000) combined single limit per occurrence and not less than Two
Million Dollars ($2,000,000) on a general aggregate basis, for bodily injury,
death and property damage (provided that agents and consultants shall not be
required to carry coverage in excess of $1,000,000). In addition, Buyer shall
maintain excess (umbrella) liability insurance with liability insurance with
limits of not less than Five Million Dollars ($5,000,000) per occurrence. Each
policy of insurance shall name Seller as an additional insured. Further, each
policy of insurance shall state that such policy is primary and noncontributing
with any insurance carried by Seller. Such policy shall contain a provision that
the naming of the additional insured shall not negate any right the additional
insured would have had as a claimant under the policy if not so named and shall
contain severability of interest and cross-liability clauses. A certificate,
together with any endorsements to the policy required to evidence the coverage
which is to be obtained hereunder, shall be delivered to Seller prior to entry
on the Property. The certificate shall expressly provide that no less than
thirty (30) days prior written notice shall be given Seller in the event of any
material alteration to or cancellation of the coverages evidenced by said
certificate. Any policies required by the provisions of this Section may be made
a part of a blanket policy of insurance with a “per project, per location
endorsement” so long as such blanket policy contains all of the provisions
required herein and does not reduce the coverage, impair the rights of the other
party to this Agreement or negate the requirements of this Agreement.



  5.6   During the course of its performance of the Inspections, Buyer will
acquire knowledge concerning the Property or Seller, or knowledge of other
matters of a sensitive business nature (collectively, “Privileged Information”).
Except as described below, neither Buyer nor its agents shall disclose to any
third party, publicize or suffer or permit any of their respective employees to
so disclose or publicize any such Privileged Information, other than to
consultants, attorneys and agents as necessary for the Buyer’s inspection and
analysis of the Property. In the event that Buyer believes in good faith that it
is required by any legal requirement to disclose any such Privileged
Information, then Buyer shall immediately notify Seller of such belief and the
reasons for such belief. If Seller within ten (10) days after receipt of such
notice, advises the party that sent the notice that Seller shall itself disclose
the information, then Buyer shall not make such disclosure (unless either such
party reasonably believes that it must disclose such information by law). If
Buyer reasonably believes that such disclosure is required to be made in less
than the 10-day period, then the notice to Seller shall so state and Seller’s
time to respond will be reduced accordingly.



  5.7   The obligations of Buyer described in this Article shall survive the
Closing or any termination of this Agreement.

6. Approval.



  6.1   Buyer shall have until 5:00 p.m., Pacific time, on September 15, 2006
(“Inspection Period”) to approve or disapprove the Inspections. If Buyer wishes
to proceed with its acquisition of the Property at the expiration of the
Inspection Period, Buyer shall to deliver to Seller and Escrow Holder by 5:00
p.m. on the last day of the Inspection Period a written notice confirming that
Buyer wishes to proceed (“Approval Notice”). If Buyer shall fail to deliver an
Approval Notice to Seller and Escrow Holder prior to the expiration of the
Inspection Period, the condition of the Property shall be deemed disapproved and
this Agreement and the Escrow shall thereupon be terminated. In such event,
Buyer shall not be entitled to purchase the Property, Seller shall not be
obligated to sell the Property to Buyer, Buyer shall not submit the Additional
Deposit, the Nonrefundable Portion shall be paid to Seller, and the parties
shall be relieved of any further obligation to each other with respect to the
Property, except as provided in Section 5.



  6.2   Notwithstanding anything to the contrary contained herein, Buyer hereby
agrees that, in the event this Agreement is terminated for any reason, then
Buyer shall promptly and at its sole expense return to Seller all Due Diligence
Items which have been delivered by Seller to Buyer in connection with the
Inspections, along with copies of all final reports, drawings, plans, studies,
summaries, surveys, maps and other data prepared by third parties relating to
the Property, subject to restrictions on Buyer’s ability to make any such
materials available to Seller that are imposed in any agreement with a third
party consultant preparing any such reports or materials (“Buyer’s Reports”);
provided, however, that delivery of such copies and information by Buyer shall
be without warranty or representation whatsoever, express or implied, including
without limitations, any warranty or representation as to ownership, accuracy,
adequacy or completeness thereof or otherwise. Buyer shall cooperate with Seller
at no expense to Buyer in order to obtain a waiver of any such restrictions.



  6.3   On or before the end of the Inspection Period, Buyer will designate in a
written notice to Seller which Contracts Buyer will assume and which Contracts
must be terminated by Seller at Closing. Taking into account any credits or
prorations to be made pursuant to this Agreement for payments coming due after
Closing but accruing prior to Closing, Buyer will assume the obligations arising
from and after the Closing Date under those Contracts which Buyer has designated
will not be terminated. At Buyer’s expense (if any), Seller shall terminate at
Closing all Contracts that Buyer does not elect to assume as set forth herein.

7. Escrow.



  7.1   Opening.



  7.1.1   The purchase and sale of the Property shall be consummated through an
escrow (“Escrow”) to be opened with Escrow Holder within two (2) business days
after the Effective Date. Escrow shall be deemed to be opened as of the date
fully executed copies (or counterparts) of this Agreement are delivered to
Escrow Holder by Buyer and Seller (“Opening of Escrow”). This Agreement shall be
considered as the Escrow instructions between the parties, with such further
instructions as Escrow Holder shall require in order to clarify its duties and
responsibilities. If Escrow Holder shall require further Escrow instructions,
Escrow Holder may prepare such instructions on its usual form. Such further
instructions shall be promptly signed by Buyer and Seller and returned to Escrow
Holder within three (3) business days of receipt thereof. In the event of any
conflict between the terms and conditions of this Agreement and such further
instructions, the terms and conditions of this Agreement shall control.



  7.2   Closing.



  7.2.1   Escrow shall close (“Closing”) on or before the date which is ten (10)
business days after the date the Lender provides written notice of its approval
of Buyer’s assumption of the Loan. Notwithstanding the foregoing, if the Loan
Assumption has not been approved by Lender on or before the date which is one
hundred fifty (150) days following the Effective Date, Seller may terminate this
Agreement by delivering written notice to Buyer. If Seller exercises its
termination right contained in this Subsection 7.2.1, Nine Hundred Thousand
Dollars ($900,000) of the Deposit shall be promptly refunded to Buyer together
with interest accrued thereon, and Seller and Buyer shall be released from their
respective obligations under this Agreement (excepting only those obligations
which survive the expiration or termination hereof). It is understood and agreed
that in the event of a termination of this Agreement solely due to Lender not
timely approving or closing the Loan Assumption as set forth herein, Seller
shall be entitled to retain only the sum of One Hundred Thousand Dollars
($100,000) of the Deposit, as referenced in Subsection 2.1.3 above.



  7.3   Buyer Required to Deliver.

Buyer shall deliver to Escrow the following:



  7.3.1   Concurrently with the Opening of Escrow, the Initial Deposit and,
following the delivery of an Approval Notice, the Additional Deposit;



  7.3.2   On or before Closing, the Purchase Price, subject to the closing
adjustments, credits and prorations contemplated hereby;



  7.3.3   On or before Closing, such other documents as Title Company may
reasonably require from Buyer in order to issue the Title Policy;



  7.3.4   An original counterpart executed by Buyer of an assignment and
assumption agreement (the “Assignment and Assumption Agreement”) in
substantially the form attached hereto as Exhibit B, whereby Seller assigns and
conveys to Buyer all of Seller’s right, title and interest in and Buyer assumes
all of Seller’s obligations under, the Leases and the Contracts and the Permits;



  7.3.5   An original counterpart executed by Buyer of the documents Lender
requires to be executed and delivered in connection with the assumption of the
Loan (the “Loan Assumption Documents”) by Buyer.



  7.3.6   A counterpart closing statement (the “Closing Statement”) setting
forth the Purchase Price and all amounts charged against Buyer pursuant to
Section 7.7 of this Agreement.



  7.4   Seller Required to Deliver.

On or before Closing, Seller shall deliver to Escrow the following:



  7.4.1   A duly executed and acknowledged special warranty deed, conveying fee
title to the Property in favor of Buyer (the “Deed”), with a legal description
identical to the legal description attached hereto as Exhibit A;



  7.4.2   An executed certificate of non-foreign status;



  7.4.3   A bill of sale of the Personal Property, if any, without warranty, in
favor of Buyer and duly executed by Seller, in substantially the form attached
hereto as Exhibit C;



  7.4.4   An original counterpart of the Loan Assumption Documents required to
be executed by Seller;



  7.4.5   A counterpart Closing Statement setting forth the Purchase Price and
all amounts charged against Seller pursuant to Section 7.7 of this Agreement;



  7.4.6   Such other documents as Title Company may reasonably require from
Seller in order to issue the Title Policy;



  7.4.7   A letter from Seller addressed to each Tenant informing such Tenant of
the change in ownership and directing that future rent payments be made to
Buyer;

Seller shall deliver the following directly to Buyer after Closing has occurred:



  7.4.8   All keys to all buildings and other improvements located on the
Property, combinations to any safes thereon, and security devices therein in
Seller’s possession;



  7.4.9   All records and files relating to the management or operation of the
Property, including, without limitation, all insurance policies, all security
contracts, all tenant files (including correspondence), property tax bills, and
all calculations used to prepare statements of rental increases under the Leases
and statements of common area charges, insurance, property taxes and other
charges which are paid by tenants of the Project; and

         
7.5
  Buyer’s Costs.  

 
             

 
            Buyer shall pay the following:

 
       
 
  7.5.1
7.5.2   One-half of Escrow Holder’s fees, costs and expenses;
[Intentionally Omitted]



  7.5.3   All costs of the title search and any title insurance premiums except
the premium for the basic CLTA title insurance policy; and



  7.5.4   All other costs customarily borne by Buyers of real property in the
county in which the Property is situated;

         
7.6
  Seller’s Costs.  

 
             

 
            Seller shall pay the following:

 
       
 
  7.6.1
7.6.2
7.6.3
7.6.4   One-half of Escrow Holder’s fees, costs and expenses;
All transfer taxes, and costs of recording the Deed;
The premium for the basic CLTA title insurance policy;
The Loan Assumption Related Fees; and



  7.6.5   All other costs not itemized above which are customarily borne by
sellers of real property in the county in which the Property is situated.



  7.7   Prorations.



  7.7.1   Items to be Prorated. The following shall be prorated between Seller
and Buyer as of the Closing with the Buyer being deemed the owner of the
Property as of the Closing:

(a) Taxes and Assessments. All non-delinquent real property taxes, assessments
and other governmental impositions of any kind or nature, including, without
limitation, any special assessments or similar charges (collectively, “Taxes”),
which relate to the tax year within which the Closing occurs based upon the
actual number of days in the tax year. Seller shall be responsible for all Taxes
assessed with respect to periods prior to Closing, and Buyer shall be
responsible for all Taxes assessed with respect to periods from and after
Closing. With respect to any portion of the Taxes which are payable by any
Tenant directly to the authorities, no proration or adjustment shall be made.
The proration for Taxes shall be based upon the most recently issued tax bill
for the Property, and shall be calculated based upon the maximum early payment
discount available. Upon the Closing, Buyer shall be responsible for real estate
taxes and assessments on the Property payable from and after the Closing. In no
event shall Seller be charged with or be responsible for any increase in the
taxes or assessments on the Property resulting from the sale of the Property or
from any improvements made or leases entered into after the Closing. With
respect to all periods for which Seller has paid Taxes, Seller hereby reserves
the right to institute or continue any proceeding or proceedings for the
reduction of the assessed valuation of the Property, and, in its sole
discretion, to settle the same. Seller shall have sole authority to control the
progress of, and to make all decisions with respect to, such proceedings but
shall provide Buyer with copies of all communications with the taxing
authorities. All net tax refunds and credits attributable to any period prior to
the Closing which Seller has paid or for which Seller has given a credit to
Buyer shall belong to and be the property of Seller, provided, however, that any
such refunds and credits that are the property of Tenants under Leases shall be
promptly remitted by Seller directly to such Tenants or to Buyer for the credit
of such Tenants. All net tax refunds and credits attributable to any period
subsequent to the Closing shall belong to and be the property of Buyer. Buyer
agrees to reasonably cooperate with Seller in connection with the prosecution of
any such proceedings and to take all steps, whether before or after the Closing,
as may be necessary to carry out the intention of this subparagraph, including
the delivery to Seller, upon demand, of any relevant books and records,
including receipted tax bills and cancelled checks used in payment of such
taxes, the execution of any and all consent or other documents, and the
undertaking of any acts necessary for the collection of such refund by Seller.
Buyer agrees that, as a condition to the transfer of the Property by Buyer,
Buyer will cause any transferee to assume the obligations set forth herein. Tax
records need not be kept longer than seven years.

(b) Rents. Buyer will receive a credit at the Closing for all rents collected by
Seller prior to the Closing and allocable to the period from and after the
Closing based upon the actual number of days in the month. No credit shall be
given the Seller for accrued and unpaid rent or any other non-current sums due
from Tenants until these sums are paid. Buyer shall cooperate with Seller after
the Closing to collect any rent under the Tenant Leases which has accrued as of
the Closing; provided, however, Buyer shall not be obligated to sue any Tenants
or exercise any legal remedies under the Tenant Leases or to incur any expense
over and above its own regular collection expenses. All payments collected from
Tenants after the Closing shall first be applied to the month in which the
Closing occurs, then to any rent due to Buyer for the period after Closing and
finally to any rent due to Seller for the period prior to Closing. Seller shall
not engage in collection efforts post-closing.

(c) CAM Expense. To the extent that Tenants are reimbursing the landlord for
common area maintenance and other operating expenses (collectively, “CAM
Charges”), CAM Charges shall be prorated at Closing and again subsequent to
Closing, as of the date of Closing on a lease-by-lease basis with each party
being entitled to receive a portion of the CAM Charges payable under each Lease
for the CAM Lease Year in which Closing occurs, which portion shall be equal to
the actual CAM Charges incurred during the party’s respective periods of
ownership of the Property during the CAM Lease Year. As used herein, the term
“CAM Lease Year” means the twelve (12) month period as to which annual CAM
Charges are owed under each Lease. Five (5) days prior to Closing the Seller
shall submit to Buyer an itemization of its actual CAM Charges operating
expenses through such date and the amount of CAM Charges received by the Seller
as of such date, together with an estimate of CAM Charges to be incurred to, but
not including, the Closing. In the event that the Seller has received CAM
Charges payments in excess of its actual CAM Charges operating expenses, the
Buyer shall be entitled to receive a credit against the Purchase Price for the
excess. In the event that the Seller has received CAM Charges payments less than
its actual CAM Charges operating expenses, to the extent that the Leases provide
for a “true up” at the end of the CAM Lease Year, the Seller shall be entitled
to receive any deficit but only after the Buyer has received any true up payment
from the Tenant. Upon receipt by either party of any CAM Charge true up payment
from a Tenant, the party receiving the same shall provide to the other party its
allocable share of the “true up” payment within thirty (30) days of the receipt
thereof.

(d) Operating Expenses. All operating expenses (including all charges under the
service contracts and agreements assumed by Buyer) shall be prorated, and as to
each service provider, operating expenses payable or paid to such service
provider in respect to the billing period of such service provider in which the
Closing occurs (the “Current Billing Period”), shall be prorated on a per diem
basis based upon the number of days in the Current Billing Period prior to the
Closing and the number of days in the Current Billing Period from and after the
Closing, and assuming that all charges are incurred uniformly during the Current
Billing Period. If actual bills for the Current Billing Period are unavailable
as of the Closing, then such proration shall be made on an estimated basis based
upon the most recently issued bills, subject to readjustment upon receipt of
actual bills.

(e) Security Deposits; Prepaid Rents. Prepaid rentals and other tenant charges
and security deposits (including any portion thereof which may be designated as
prepaid rent) under Tenant Leases, if and to the extent that such deposits are
in Seller’s actual possession or control and have not been otherwise applied by
Seller to any obligations of any Tenants under the Tenant Leases, shall be
credited against the Purchase Price, and upon the Closing, Buyer shall assume
full responsibility for all security deposits to be refunded to the Tenants
under the Tenant Leases (to the extent the same are required to be refunded by
the terms of such Tenant Leases or applicable). In the event that any security
deposits are in the form of letters of credit or other financial instruments
(the “Non-Cash Security Deposits”), Seller will cooperate with Buyer to have
Buyer named as beneficiary under the Non-Cash Security Deposits; and Buyer shall
receive a credit at Closing in the amount of any letter of credit transfer fees
which are not required to be paid by tenants under the terms of their Leases.
Buyer will not receive a credit against the Purchase Price for such security
deposits. Seller will cause each original letter of credit and all necessary
original transfer documentation to be placed into Escrow so that Buyer is named
as Beneficiary thereunder effective as of Closing, and the original letter of
credit in Buyer’s name is delivered to Buyer immediately following Closing, or
if for any reason such timing is not possible, Seller will cooperate with Buyer
and place into Escrow such documentation as may be necessary to cause any such
letter of credit to be issued in Buyer’s name immediately following Closing.

(f) Leasing Costs. Seller shall receive a credit at the Closing for all leasing
costs, including tenant improvement costs and allowances, and its pro-rata
leasing commissions, previously paid by Seller in connection with any Lease or
modification to an existing Lease which was entered into after the Effective
Date and which is approved or deemed approved by Buyer pursuant to this
Agreement, which approval included approval of the tenant improvement costs. The
Seller’s pro-rata share shall be equal to a fraction which has as its numerator
the number of months left in the base term of the Lease after the Closing and
which has as its denominator the number of months in the base term of the Lease.
Seller shall pay for all tenant improvement allowances and leasing commissions
and other leasing costs with respect to the premises leased as of the Effective
Date by the Tenants pursuant to the Tenant Leases in effect as of the Effective
Date, and will grant to Buyer a credit toward the Purchase Price at Closing for
any such improvement allowances, free rent, leasing commissions or other leasing
costs which are unpaid as of the Closing or apply to periods after the Closing,
but only if and to the extent such leasing costs were not shown in the property
revenue proforma as delivered to Buyer prior to the Effective Date. For purposes
of clarification only, it is understood and agreed that Buyer will receive a
credit at closing for any tenant improvement costs (as determined and agreed
upon by Buyer and Seller), tenant improvement allowances or leasing commissions
attributable to Leases in effect as of the Effective Date which remain unpaid or
outstanding as of the date of Closing, and, in connection with any such credits
granted to Buyer at Closing, Seller and Buyer shall agree upon the terms of
Buyer’s assumption of the legal and monetary responsibility for such work and/or
obligations arising from and after Closing.

(g) Percentage Rent. Any percentage rents due or paid under any of the Leases
(“Percentage Rent”) shall be prorated between Buyer and Seller outside of
Closing as of the Closing on a Lease-by-Lease basis, as follows; (a) Seller
shall be entitled to receive the portion of the Percentage Rent under each Lease
for the Lease Year in which Closing occurs, which portion shall be the ratio of
the number of days of said Lease Year in which Seller was Landlord under the
Lease to the total number of days in the Lease Year, and (b) Buyer shall receive
the balance of Percentage Rent paid under each Lease for the Lease Year. As used
herein, the term “Lease Year” means the twelve (12) month period as to which
annual Percentage Rent is owed under each Lease. Upon receipt by either Buyer or
Seller of any gross sales reports (“Gross Sales Reports”) and any full or
partial payment of Percentage Rent from any tenant of the Property, the party
receiving the same shall provide to the other party a copy of the Gross Sales
Report and a check for the other party’s prorata share of the Percentage Rent
within thirty (30) days of the receipt thereof. In the event that the Tenant
only remits a partial payment, then the amount to be remitted to the other party
shall be its prorata share of the partial payment. Nothing contained herein
shall be deemed or construed to require either Buyer to Seller to pay to the
other party its prorata share of the Percentage Rent prior to receiving the
Percentage Rent from the Tenant, and the acceptance or negotiation of any check
for Percentage Rent by either party shall not be deemed a waiver of that party’s
right to contest the accuracy or amount of the Percentage Rent paid by the
Tenant.

(h) Loan Assumption Matters. Interest and any required principal payments due in
the month of Closing on the Loan shall be ratably prorated. Seller shall receive
a credit in the amount of any impounds or deposits with Lender if the same are
assigned to Buyer at Closing. Buyer shall receive a credit for any amounts due
and payable under the Loan Documents with respect to periods prior to Closing to
the extent such amounts remain unpaid as of Closing.



  7.7.2   Calculation; Reproration. Prior to Closing the parties shall jointly
prepare an estimated closing statement which shall set forth the costs payable
under Sections 7.5 and 7.6 and the prorations and credits provided for in
Subsection 7.7.1 and elsewhere in this Agreement. Any item which cannot be
finally prorated because of the unavailability of information shall be
tentatively prorated on the basis of the best data then available and adjusted
when the information is available in accordance with this subparagraph;
provided, however, that there shall be no reproration for taxes and assessments.
The estimated closing statement as adjusted as aforesaid and approved in writing
by the parties shall be referred to herein as the “Closing Statement”. If the
prorations and credits made under the Closing Statement shall prove to be
incorrect or incomplete for any reason, then either party shall be entitled to
an adjustment to correct the same; provided, however, that there shall be no
reproration for taxes and assessments; and further provided that any adjustment
shall be made, if at all, within sixty (60) days after the Closing (except with
respect to CAM Charges, in which case such adjustment shall be made within
thirty (30) days after the information necessary to perform such adjustment is
available and in no event later than April 2007 or such later date as may be
reasonably agreed upon by the parties in light of when the Closing occurs), and
if a party fails to request an adjustment to the Closing Statement by a written
notice delivered to the other party within the applicable period set forth above
(such notice to specify in reasonable detail the items within the Closing
Statement that such party desires to adjust and the reasons for such
adjustment), then the prorations and credits set forth in the Closing Statement
shall be binding and conclusive against such party.



  7.7.3   Items Not Prorated. Seller and Buyer agree that (a) none of the
insurance policies relating to the Property will be assigned to Buyer and Buyer
shall responsible for arranging for its own insurance as of the Closing; and
(b) utilities, including telephone, electricity, water and gas, shall be read on
the Closing and Buyer shall be responsible for all the necessary actions needed
to arrange for utilities to be transferred to the name of Buyer on the Closing,
including the posting of any required deposits and Seller shall be entitled to
recover and retain from the providers of such utilities any refunds or
overpayments to the extent applicable to the period prior to the Closing, and
any utility deposits which it or its predecessors may have posted. Accordingly,
there will be no prorations for insurance or utilities. In the event a meter
reading is unavailable for any particular utility, such utility shall be
prorated in the manner provided in subparagraph (1)(d) above.



  7.7.4   Indemnification. Buyer and Seller shall each indemnify, protect,
defend and hold the other harmless from and against any claim in any way arising
from the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.



  7.7.5   Survival. This Section 7.7 shall survive the Closing, provided that
all prorations shall be settled by April 2007 (or such later date as may be
agreed upon by the parties in light of when the Closing occurs).



  7.8   Determination of Dates of Performance.

Promptly after delivery to Buyer of the Title Report, Escrow Holder shall
prepare and deliver to Buyer and Seller a schedule which shall state each of the
following dates:



  7.8.1   The date of Opening of Escrow pursuant to Section 6.1;



  7.8.2   The date of receipt of the Title Report by Buyer;



  7.8.3   The date by which title must be approved by Buyer pursuant to
Section 3.2;



  7.8.4   The date by which the Inspections must be approved by Buyer pursuant
to Subsection 5.1.1;



  7.8.5   The date by which the amounts described in Section 2 must be deposited
by Buyer, for which determination Escrow Holder shall assume satisfaction of the
condition expressed in Section  2 on the last date stated for its satisfaction;
and



  7.8.6   The date of Closing pursuant to Section 6.2.

If any events which determine any of the aforesaid dates occur on a date other
than the date specified or assumed for its occurrence in this Agreement, Escrow
Holder shall promptly redetermine as appropriate each of the dates of
performance in the aforesaid schedule and notify Buyer and Seller of the dates
of performance, as redetermined.

8. Representations, Warranties, and Covenants.



  8.1   Representations of Seller. Seller hereby represents and warrants to
Buyer as of the date hereof and as of the Closing as follows:



  8.1.1   Seller is a limited partnership duly formed and validly existing under
the laws of the State of California. Subject to receipt of the approval of the
board of directors of G REIT, Inc., described in Section 10.2 of this Agreement,
Seller has full power and authority to enter into this Agreement, to perform
this Agreement and to consummate the transactions contemplated hereby. This
Agreement is a legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws affecting the rights of creditors generally.



  8.1.2   Seller is not a “foreign person” within the meaning of Section 1445(f)
of the Internal Revenue Code of 1986, as amended (the “Code”).



  8.1.3   To Seller’s knowledge, no actions, suits, or proceedings are pending,
or have been threatened by any organization, person, individual, or governmental
agency that concerns or affects the Property or Seller’s right to perform its
obligations hereunder.



  8.1.4   To Seller’s knowledge, Seller has received no notice of any violations
of law, municipal or county ordinances, or other legal requirements with respect
to the Property, including any legal requirements with respect to the use,
occupancy or construction of the Improvements.



  8.1.5   To Seller’s knowledge, attached hereto as Exhibit D is a complete and
accurate list of all Contracts, and neither Seller nor any provider under any of
the Contracts has asserted any breach or default thereunder.



  8.1.6   To Seller’s knowledge, attached hereto as Exhibit E is a complete and
accurate list of all Leases and except as provided in Exhibit E, no material
breach or default exists under the Leases and all security for the Leases
remains in place as shown as Exhibit E. Further, to Seller’s knowledge and
except as provided in Exhibit H, no leasing costs (leasing commissions, tenant
improvement costs or allowances, free rent or other concessions) remain
outstanding with respect to the current term of any of the existing Leases which
will not be satisfied as of Closing.



  8.1.7   Seller has delivered to Buyer a true, correct and complete copy of all
Loan Documents, and all material correspondence, notices and memoranda in
Buyer’s possession relating to the Loan have been delivered or otherwise made
available to Buyer for review. Seller confirms that the primary loan documents
consist of the documents listed in Exhibit I attached hereto and made a part
hereof. The Loan Documents are in full force and effect and no monetary breach
or default exists with respect to any of the Loan Documents (nor any event which
with the giving of notice or passage of time, or both, would constitute a
monetary breach or default thereunder). Further, Seller confirms that (i) it has
received no written notice of a breach or default by Seller under the Loan
Documents, and (ii) it has no actual knowledge of any breach or default by
Lender under the Loan Documents, and (iii) Seller is not aware of having
committed an act or omitted to take an act that constitutes a breach or default
by Seller under the loan agreements, or with the giving of notice or the passage
of time or both would constitute a breach or default by Seller under the loan
agreements.

As used in this Agreement, the phrase “Seller’s knowledge” or similar phrase
shall mean the actual knowledge, without the duty of investigation, of Robert
Munson, asset manager of the Property and Alan Arch, regional manager for
Seller. It shall be a condition precedent to Buyer’s obligation to close that no
representation or warranty shall have changed prior to Closing in such a way
that constitutes a Material Adverse Change (hereafter defined). For purposes of
this Agreement, a “Material Adverse Change” is a change in the facts or
circumstances underlying a Seller representation which does not arise out of or
result from the negligent or wrongful act of Seller and which causes the value
of the Property, as mutually agreed upon by the parties (and if the parties
cannot agree, as determined by a mutually third party appraiser), to decrease by
at least One Million Dollars ($1,000,000). If a Material Adverse Change occurs,
Buyer shall be entitled, as its sole remedy, to either (a) proceed with the
acquisition without modification of the Purchase Price, or (b) terminate this
Agreement and recover the Deposit (including the Nonrefundable Portion).
Notwithstanding the foregoing, it is understood and agreed that this provision
relates to a change outside of Seller’s control. If it is determined that Seller
breached a representation or warranty when made, such breach shall entitle Buyer
to terminate this Agreement and recover the entire Deposit (including the
Nonrefundable Portion).



  8.2   Approval of Property; Limitations on Seller Representations and
Warranties.



  8.2.1   Except as may be specifically provided in Section 8.4 of this
Agreement, Seller makes no representations or warranties as to the truth,
accuracy, completeness, methodology of preparation or otherwise concerning any
engineering or environmental reports, audits, the materials prepared by the
Seller, or any other materials, data or other information whatsoever supplied to
Buyer in connection with Buyer’s inspection of the Property. It is the parties’
express understanding and agreement that such materials are provided only for
Buyer’s convenience in making its own examination and determination prior to the
expiration of the Inspection Period as to whether it wishes to purchase the
Property, and, in doing so, Buyer shall rely exclusively on its own independent
investigation and evaluation of every aspect of the Property and not on any
materials supplied by Seller. Except as may be specifically provided elsewhere
in this Agreement, Buyer expressly disclaims any intent to rely on any such
materials provided to it by Seller in connection with its inspection and agrees
that it shall rely solely on its own independently developed or verified
information. Except with respect to all obligations in this Agreement
(including, without limitation, Seller’s express representations and warranties)
that are expressly stated to survive Closing, the indemnity provisions contained
in the documents delivered in connection with the closing of the transactions
contemplated by this Agreement (collectively, the “Surviving Obligations”),
Buyer hereby releases Seller and its agents, representatives, and employees from
any and all claims, demands, and causes of action, past, present, and future
that Buyer may have relating to (a) the condition of the Property at any time,
before or after the Closing, including without limitation, the presence of any
hazardous materials, or (b) any other matter pertaining to the Property,
provided, however, in no event shall the foregoing release extend to (a) any
breach of Seller’s representations or warranties set forth herein, (b) any
breach by Seller of its obligations under this Agreement, or (c) any third party
claims arising out of or resulting from events occurring prior to Closing to the
extent covered by Seller’s insurance. This release shall survive the Closing or
the termination of this Agreement.



  8.2.2   In the event of any breach by Seller of any of the preceding
representations or warranties, Buyer’s sole remedy (in the event Buyer becomes
aware of any such breach) shall be to elect in writing to terminate this
Agreement (in which event Buyer shall be entitled to the Deposit and recovery of
costs as set forth in Section 14.1), or waive such breach and proceed with the
Closing. In the event of any material breach by Seller of any of such
representations or warranties or any other material breach by Seller of any
other provision of this Agreement or any agreement delivered in connection
herewith discovered after Closing, Seller shall be liable only for direct and
actual damages suffered by Buyer on account of Seller’s breach, up to the
applicable limits described hereunder, and shall in no event be liable for
consequential or punitive damages. Any liability of Seller hereunder for breach
of any such representations or warranties shall be limited to (a) claims in
excess of an aggregate of Twenty-Five Thousand Dollars ($25,000.00), and (b) a
maximum aggregate cap of One Million Five Hundred Thousand Dollars ($1,500,000)
(the “Recovery Cap”). Notice of such claim must be delivered to Seller in
writing within ten (10) months of the Closing Date. In no event shall Seller or
Buyer be liable for any indirect or consequential damages on account of Seller’s
or Buyer’s breach of any representation or warranty contained in this Agreement.
Additionally, notwithstanding the foregoing, if Buyer actually and unequivocally
becomes aware prior to the Closing that any representation or warranty hereunder
is untrue, or any covenant or condition to Closing has not been fulfilled or
satisfied (if not otherwise waived by Buyer), and Buyer nonetheless proceeds to
close on the purchase of the Property, then Buyer shall be deemed to have
irrevocably and absolutely waived, relinquished and released all rights and
claims against Seller for any damage or other loss arising out of or resulting
from such untrue representation or warranty or such unfulfilled or unsatisfied
covenant or condition. Seller’s representations and warranties set forth in
Section 8.1 shall survive the Closing for a period of nine (9) months and the
date which is ten (10) months following the Effective Date may be referred to
herein as the “Outside Claim Date”). Seller covenants and agrees to do one of
the following with respect to the Recovery Cap through the Outside Claim Date:
either (A) it will not wind up the affairs of the Seller and will maintain in
the accounts of Seller through the Outside Claim Date available funds in and
amount no less than the Recovery Cap, or (B) if Seller wishes to wind up its
affairs or distribute available funds in excess of the Recovery Cap prior to the
Outside Claim Date, Seller shall first escrow funds in the amount of the
Recovery Cap with an escrow holder and on terms and conditions mutually and
reasonably acceptable to Seller and Buyer until the Outside Claim Date, or
(C) Seller shall cause G REIT, Inc. to guaranty the obligations of Seller
hereunder in the event of a breach of a representation or warranty of Seller
hereunder, which Guaranty shall be in a form reasonably acceptably to Buyer and
shall include a covenant of the guarantor not wind up its affairs until the
Outside Claim Date . It is further agreed that if Buyer timely (and in
accordance with the terms hereof) files a claim for a breach by Seller of its
representations and warranties hereunder prior to the Outside Claim Date, the
Seller shall be obligated to provide the assurance referenced in clause (A),
(B) or (C) above in this Section 8.2.2, as applicable, until such claim is fully
settled.



  8.2.3   Approval of Property. The consummation of the purchase and sale of the
Property pursuant to this Agreement shall be deemed Buyer’s acknowledgement that
it has had an adequate opportunity to make such legal, factual and other
inspections, inquiries and investigations as it deems necessary, desirable or
appropriate with respect to the Property. Such inspections, inquiries and
investigations of Buyer shall be deemed to include, but shall not be limited to,
any leases and contracts pertaining to the Property, the physical components of
all portions of the Property, the physical condition of the Property, such state
of facts as an accurate survey, environmental report and inspection would show,
the present and future zoning ordinance, ordinances, resolutions. Except with
respect to Seller’s representations and warranties set forth herein, Buyer shall
not be entitled to and shall not rely upon, Seller or Seller’s agents with
regard to, and Seller will not make any representation or warranty with respect
to: (i) the quality, nature, adequacy or physical condition of the Property
including, but not limited to, the structural elements, foundation, roof,
appurtenances, access, landscaping, parking facilities, or the electrical,
mechanical, HVAC, plumbing, sewage or utility systems, facilities, or appliances
at the Property, if any; (ii) the quality, nature, adequacy or physical
condition of soils or the existence of ground water at the Property; (iii) the
existence, quality, nature, adequacy or physical condition of any utilities
serving the Property; (iv) the development potential of the Property, its
habitability, merchantability, or the fitness, suitability, or adequacy of the
Property for any particular purpose; (v) the zoning or other legal status of the
Property; (vi) the Property or its operations’ compliance with any applicable
codes, laws, regulations, statutes, ordinances, covenants, conditions or
restrictions of any governmental or quasi-governmental entity or of any other
person or entity; (vii)  the quality of any labor or materials relating in any
way to the Property; or (viii) the condition of title to the Property or the
nature, status and extent of any right-of-way, lease, right of redemption,
possession, lien, encumbrance, license, reservation, covenant, condition,
restriction, or any other matter affecting the Property except as expressly set
forth in this Agreement. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, SELLER
HAS NOT, DOES NOT, AND WILL NOT MAKE ANY WARRANTIES OR REPRESENTATIONS WITH
RESPECT TO THE PROPERTY AND SELLER SPECIFICALLY DISCLAIMS ANY OTHER IMPLIED
WARRANTIES OR WARRANTIES ARISING BY OPERATION OF LAW, INCLUDING, BUT IN NO WAY
LIMITED TO, ANY WARRANTY OF CONDITION, MERCHANTABILITY, HABITABILITY, OR FITNESS
FOR A PARTICULAR PURPOSE OR USE. FURTHERMORE, SELLER HAS NOT, DOES NOT, AND WILL
NOT MAKE ANY REPRESENTATION OR WARRANTY WITH REGARD TO COMPLIANCE WITH ANY
ENVIRONMENTAL PROTECTION, POLLUTION, OR LAND USE LAWS, RULES, REGULATIONS,
ORDERS, OR REQUIREMENTS INCLUDING, BUT NOT LIMITED TO, THOSE PERTAINING TO THE
HANDLING, GENERATING, TREATING, STORING OR DISPOSING OF ANY HAZARDOUS WASTE OR
SUBSTANCE INCLUDING, WITHOUT LIMITATION, ASBESTOS, PCB AND RADON. BUYER
ACKNOWLEDGES THAT BUYER IS A SOPHISTICATED BUYER FAMILIAR WITH THIS TYPE OF
PROPERTY AND THAT, SUBJECT ONLY TO THE EXPRESS WARRANTIES SET FORTH IN THIS
AGREEMENT AND CLOSING DOCUMENTS, BUYER WILL BE ACQUIRING THE PROPERTY “AS IS AND
WHERE IS, WITH ALL FAULTS,” IN ITS PRESENT STATE AND CONDITION, SUBJECT ONLY TO
NORMAL WEAR AND TEAR AND BUYER SHALL ASSUME THE RISK THAT ADVERSE MATTERS AND
CONDITIONS MAY NOT HAVE BEEN REVEALED BY BUYER’S INSPECTIONS AND INVESTIGATIONS.
BUYER SHALL ALSO ACKNOWLEDGE AND AGREE THAT THERE ARE NO ORAL AGREEMENTS,
WARRANTIES OR REPRESENTATIONS, COLLATERAL TO OR AFFECTING THE PROPERTY BY
SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY. THE TERMS AND CONDITIONS OF THIS
PARAGRAPH SHALL SURVIVE THE CLOSING, AND NOT MERGE WITH THE PROVISIONS OF ANY
CLOSING DOCUMENTS. SELLER SHALL NOT BE LIABLE OR BOUND IN ANY MANNER BY ANY ORAL
OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY
FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON,
UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED TO IN THIS AGREEMENT.
EXCEPT WITH REGARD TO THE OBLIGATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT AND
THE REPRESENTATIONS AND WARRANTIES IN SECTION 8.4, BUYER HEREBY RELEASES SELLER
AND ITS AGENTS, REPRESENTATIVES AND EMPLOYEES FROM ANY AND ALL LIABILITY
RELATING TO THE CONDITION OF THE PROPERTY BEFORE OR AFTER THE CLOSING AND ANY
OTHER MATTER RELATING TO THE PROPERTY, WHETHER KNOWN OR UNKNOWN AT THE TIME OF
THE CLOSING. PROVIDED, HOWEVER, IN NO EVENT SHALL THE FOREGOING RELEASE EXTEND
TO (A) ANY BREACH OF SELLER’S REPRESENTATIONS OR WARRANTIES SET FORTH HEREIN,
(B) ANY BREACH BY SELLER OF ITS OBLIGATIONS UNDER THIS AGREEMENT, OR (C) ANY
THIRD PARTY CLAIMS ARISING OUT OF OR RESULTING FROM EVENTS OCCURRING PRIOR TO
CLOSING TO THE EXTENT COVERED BY SELLER’S INSURANCE.



  8.2.4   Release. Except as expressly set forth in this Agreement to the
contrary and except for any claims arising under the express representations,
warranties or covenants of Seller under this Agreement or under the indemnity
provisions of any document delivered in connection with the closing of the
transactions contemplated by this Agreement, Buyer for itself and its agents,
affiliates, successors and assigns, hereby releases and forever discharges
Seller, and any party related to or affiliated with Seller and their respective
successors and assigns (the “Seller Related Parties”) from and against any and
all claims at law or equity which Buyer or any party related to or affiliated
with Buyer and their respective successors and assigns (each a “Buyer Related
Party”) whether known or unknown at the time of this agreement, which Buyer or a
Buyer Related Party has or may have in the future, arising from or related to
any matter or thing relating to or in connection with the Property, including
but not limited to, the documents and information referred to in this Agreement,
the leases and the tenants, the Loan, any construction defects, errors or
omissions in the design or construction and arising out of the physical,
environmental, economic or legal condition of the Property, including, without
limitation, any claim for indemnification or contribution arising under the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
Section 9601, et. seq.) or any similar federal, state or local statute, rule or
ordinance relating to liability of property owners or operators for
environmental matters but excluding third-party claims for events occurring
prior to Closing which are covered by insurance carried by Seller. For the
foregoing purposes, Buyer hereby specifically waives the provisions of
Section 1542 of the California Civil Code and any similar law of any other
state, territory or jurisdiction. Section 1542 provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

BUYER HEREBY SPECIFICALLY ACKNOWLEDGES THAT BUYER HAS CAREFULLY REVIEWED THIS
SUBSECTION AND DISCUSSED ITS IMPORT WITH LEGAL COUNSEL AND THAT THE PROVISIONS
OF THIS SUBSECTION ARE A MATERIAL PART OF THIS AGREEMENT.

     
 
  BUYER:      /s/ RP     
 
   
8.3
  Covenants of Seller. Seller hereby covenants as follows:
 
   



8.3.1   At all times from the date hereof through the date of Closing, Seller
shall cause to be in force fire and extended coverage insurance upon the
Property, and public liability insurance with respect to damage or injury to
persons or property occurring on the Property in at least such amounts as are
maintained by Seller on the Effective Date;



  8.3.2   From the end of the Inspection Period through the date of Closing,
Seller will not enter into any new lease, or any modification, amendment or
renewal of an existing lease with respect to the Property, without Buyer’s prior
written consent, which may be granted or withheld in accordance with the terms
of this Section 8.3.2. Buyer shall have five (5) business days following written
notice of the proposed deal in which to approve or disapprove of any new lease,
amendment or modification which Seller wishes to enter into prior to the Closing
Date, provided that (a) Buyer will not unreasonably withhold or condition its
consent to a new lease, modification or amendment entered into prior to the date
which is three (3) business days prior to the expiration of the Inspection
Period, and (b) for the period commencing three (3) business days prior to the
expiration of the Inspection Period through the Closing, Buyer will in act in
good faith in considering all proposed lease transactions and will not
disapprove a proposed transaction which is consistent with then existing market
rates and concessions, but subject to the foregoing, Buyer may grant or withhold
its consent to a proposed lease transaction in its sole discretion. Seller
agrees to keep Buyer reasonably informed of all prospective leasing activities.
It is understood and agreed that leasing costs for all new leases and
modifications or amendments of existing leases shall be prorated in accordance
with the terms of Section 7.7.1(f). It is further understood and agreed that
Buyer’s failure to respond in writing to a proposed new lease, amendment or
modification within the five (5) business day time period referenced above shall
be deemed to be Buyer’s consent to the proposed lease transaction;



  8.3.3   From the Effective Date through the date of Closing, Seller shall not
sell, assign, or convey any right, title or interest whatsoever in or to the
Property, or create or permit to attach any lien, security interest, easement,
encumbrance, charge, or condition affecting the Property (other than the
Permitted Exceptions) without promptly discharging the same prior to Closing;



  8.3.4   Seller shall not, without Buyer’s written approval, (a) amend or waive
any right under any Contract, or (b) enter into any agreement of any type
affecting the Property that is not terminable on 30 days notice;



  8.3.5   If Buyer provides Seller with subordination, nondisturbance and
attornment agreements (“SNDAs”) prepared and completed by the Buyer, Seller
shall deliver such SNDAs to each tenant.



  8.3.6   Seller shall perform all of its obligations under the Loan Documents
through the Closing, and shall deliver to Buyer copies of any and all notices,
statements or other correspondence delivered or received by Buyer relating to
the Loan Documents prior to Closing.

9. Representations and Warranties of Buyer. Buyer hereby represents and warrants
to Seller as follows:



  9.1   Buyer is a limited liability company duly organized and validly existing
under the laws of the State of Delaware. Buyer has full power and authority to
enter into this Agreement, to perform this Agreement and to consummate the
transactions contemplated hereby. This Agreement is a legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting the rights of creditors
generally.

10. Conditions Precedent to Closing.



  10.1   The obligations of Buyer pursuant to this Agreement shall, at the
option of Buyer, be subject to the following conditions precedent:



  10.1.1   No representation or warranty shall have changed prior to Closing in
such a way that constitutes a Material Adverse Change and no breach by Seller of
its representations and warranties hereunder shall have occurred. Seller shall
not have on or prior to Closing, failed to meet, comply with or perform in any
material respect any conditions or agreements on Seller’s part as required by
the terms of this Agreement.



  10.1.2   There shall be no material adverse change in the matters reflected in
the Title Report, there shall not exist any material adverse encumbrance or
title defect affecting the Property except for the Permitted Exceptions or
matters to be satisfied at Closing, and Title Company shall be unconditionally
committed to issue at Closing a Title Policy insuring fee simple title vested in
Buyer, with coverage in the full amount of the Purchase Price and showing only
those exceptions to title which are Permitted Exceptions, it being acknowledged
that due to the amount of coverage required hereunder, Buyer may elect by
written notice delivered to Seller and Title Company prior to Closing, to
require co-insurance with up to two (2) additional title companies having
comparable financial strength to Title Company provided that any such
co-insurance arrangement shall not delay Closing or result in any additional
cost to Seller.



  10.1.3   Seller shall have obtained and delivered to Buyer estoppel
certificates, in accordance with their respective Leases, from tenants
representing seventy-five percent (75%) of the square feet which are leased and
occupied by tenants as of the Effective Date, which shall include, at a minimum,
estoppels from the following “Major Tenants”: Hilton Long Beach, US Customs,
REMC Enterprises, Apriso, FBI, Medical Data Exchange, ACS Education Services and
Ford Walker Haggerty, and each estoppel certificate shall be executed and
delivered by the certifying tenant (collectively, the “Estoppel Delivery
Condition”). Unless otherwise required by the terms of any specific Leases,
Seller will request estoppels from all tenants of the Property in the form
attached hereto as Exhibit G. Seller will request the estoppels no earlier than
sixty (60) days after the Effective Date, provided, however, no estoppel will be
issued as of a date more than forty-five (45) days prior to Closing. Prior to
delivering the estoppels to tenants for review and execution, Seller shall
deliver drafts of the estoppels to Buyer for review and approval, and Buyer will
have two (2) business days to review the draft estoppels and notify Seller of
any requested corrections or additions thereto. Estoppel certificates shall be
deemed to satisfy this condition precedent unless they disclose material adverse
matters. Buyer shall notify Seller within three (3) business days of receipt of
a copy of the executed estoppel certificate of its approval or disapproval and
the basis of such disapproval, if disapproved and Seller shall use commercially
reasonable efforts to satisfy the Estoppel Delivery Condition by the date which
is three (3) business days prior to Closing. If Buyer disapproves of an estoppel
certificate because of a material, adverse matter disclosed therein, and Seller
is unable to obtain a reasonably acceptable estoppel certificate prior to the
Closing, then, at Buyer’s election, this Agreement shall terminate, Buyer shall
be entitled to a refund of the Deposit (including the Initial Deposit and the
Additional Deposit), and neither party shall have any further obligation to the
other except Buyer’s indemnification obligations under Section 5. If Buyer has
not received the required amount of estoppels to satisfy the Estoppel Delivery
Condition by the date which is three (3) business days prior to Closing, then
Seller or Buyer shall be permitted to extend the Closing Date until five
(5) days after the receipt of all such estoppels, to permit Seller to secure
such estoppels to meet the Estoppel Delivery Condition, but in no event shall
Seller extend Closing by more than thirty (30) days.



  10.1.4   Lender shall have consented to the Loan Assumption as referenced in
Section 2.2 and the Lender shall have taken such action as shall be necessary
for the Lender to close the Loan Assumption in accordance with the terms of a
loan assumption agreement executed by Buyer and Lender (or Buyer’s assignee),
which Loan Assumption shall include as one of its terms a release of Seller and
any guarantor of Seller from all liability (except for matters which arose
during Seller’s period of ownership). It is understood and agreed that this
condition shall be deemed to be satisfied if the non-commercially reasonable
actions or inactions of Buyer caused the Lender’s failure to take actions
necessary to close the Loan Assumption.



  10.2   The obligations of Seller pursuant to this Agreement shall, at the
option of Seller, be subject to the following conditions precedent:



  10.2.1   The Board of G REIT, Inc. (the “Board”) shall have approved the sale
of the Property pursuant to this Agreement. This condition precedent shall be
subject to the following terms and conditions:

(a) Seller shall use commercially reasonable efforts to obtain the necessary
Board approval for Buyer’s acquisition of the Property pursuant hereto by no
later than three (3) business days following the Effective Date, and shall keep
Buyer informed regarding the timing of obtaining the necessary Board approval.

(b) If Board approval is not granted by the date which is three (3) business
days following the Effective Date, Seller shall notify Buyer immediately, and by
no later that one (1) business day following the expiration of such 3-business
day period.



  10.2.2   Lender shall have consented to the Loan Assumption as referenced in
Section 2.2, which Loan Assumption shall include as one of its terms a release
of Seller and any guarantor of Seller from all liability (except for matters
which arose during Seller’s period of ownership).

If any such condition is not fully satisfied by closing, the party in whose
favor the condition runs shall notify the other party and may terminate this
Agreement by written notice to the other party whereupon this Agreement may be
canceled, upon return of the Due Diligence Items the Deposit shall be paid to
Buyer and, thereafter, neither Seller nor Buyer shall have any continuing
obligations hereunder.

11. Damage or Destruction Prior to Closing.

In the event that the Property should be damaged by any casualty prior to the
Closing, then:



  11.1   If the cost of repairing damage to the Premises, as reasonably
estimated by Seller, is less than One Million Dollars ($1,000,000) and no Major
Tenant is able to terminate its Tenant Lease as a result of such casualty, and
no tenant under a Tenant Lease is able to abate its rent following Closing
unless covered by Seller’s rental interruption proceeds assigned to Buyer, the
Closing shall proceed as scheduled and any insurance proceeds shall be
distributed to Buyer to the extent not expended by Seller for restoration, and
Buyer shall receive a credit for any applicable deductible; or



  11.2   If the cost of repairing damage to the Premises, as reasonably
estimated by Seller, is greater than One Million Dollars ($1,000,000), or if
such casualty entitles any Major Tenant to terminate its lease and any abated
rent granted to a tenant under a Tenant Lease is not covered by rental
interruption proceeds which can be assigned to Buyer, then Buyer may elect to
terminate this Agreement, in which case upon return of the Due Diligence Items
the Deposit shall be returned to Buyer and neither party shall have any further
obligation to the other except for Buyer’s indemnification obligations under
Section 5.

12. Eminent Domain.



  12.1   If, before the Closing, proceedings are commenced for the taking by
exercise of the power of eminent domain of all or a material part of the
Property which, as reasonably determined by Buyer, would render the Property
unacceptable to Buyer or unsuitable for Buyer’s intended use, Buyer shall have
the right, by giving notice to Seller within thirty (30) days after Seller gives
notice of the commencement of such proceedings to Buyer, to terminate this
Agreement, in which event this Agreement shall terminate, the Deposit shall be
returned to Buyer and neither party shall have any further obligation to the
other except for Buyer’s indemnification under Section 5. If, before the
Closing, proceedings are commenced for the taking by exercise of the power of
eminent domain of less than such a material part of the Property, or if Buyer
has the right to terminate this Agreement pursuant to the preceding sentence but
Buyer does not exercise such right, then this Agreement shall remain in full
force and effect and, at the Closing, the condemnation award (or, if not
therefore received, the right to receive such portion of the award) payable on
account of the taking shall be transferred in the same manner as title to the
Property is conveyed. Seller shall give notice to Buyer within three
(3) business days after Seller’s receiving notice of the commencement of any
proceedings for the taking by exercise of the power of eminent domain of all or
any part of the Property.

13. Notices.



  13.1   All notices, demands, or other communications of any type given by any
party hereunder, whether required by this Agreement or in any way related to the
transaction contracted for herein, shall be void and of no effect unless given
in accordance with the provisions of this Section. All notices shall be in
writing and delivered to the person to whom the notice is directed, either in
person, by United States Mail, as a registered or certified item, return receipt
requested by telecopy or by Federal Express. Notices delivered by mail shall be
deemed given when received. Notices by telecopy or Federal Express shall be
deemed received on the business day following transmission. Notices shall be
given to the following addresses:

         
Seller:
  Theresa Hutton

 
       
Triple Net Properties, LLC 1551 N. Tustin Ave. #200 Santa Ana, CA 92705
(714) 667-8252 (714) 667-6860 fax With Required Copy to:
  Scott Peters

G REIT, Inc. 1551 N. Tustin Avenue, #200 Santa Ana, CA 92705 (714) 667-8252
(714) 667-6860 fax And to:
  Joseph J. McQuade, Esq.


         
Hirschler Fleischer
        The Federal Reserve Bank Building, 16th Floor

701 East Byrd Street Richmond, VA 23219 (804) 771-9502 (804) 644-0957 fax Buyer:
  Robert F. Phipps

Legacy Partners 4000 E Third Avenue, Suite 600 Foster City, CA 94404
(650) 571-2200 Fax: (866) 947-2385 With Required Copy to:
  Scott C. Word

Legacy Partners 100 Oceangate Suite 645 Long Beach, CA 90802 Fax: 562.901.9621
And to:
  Pamela L. Westhoff


DLA Piper Rudnick Gray Cary US LLP

550 South Hope Street

Suite 2300

Los Angeles, CA  90071

213.330.7747

Fax: 213.330.7547

14. Remedies.



  14.1   Defaults by Seller. If there is any default by Seller under this
Agreement, following notice to Seller and the expiration of a 7-day cure period
during which period Seller may cure the default, Buyer may, as it sole option
elect to either (a) declare this Agreement terminated, in which case the entire
Deposit (including the entire Nonrefundable Portion) shall be returned to Buyer
and Buyer may seek damages only for its actual reasonable, documented out of
pocket expenses incurred in connection with this transaction, not to exceed One
Hundred Twenty-Five Thousand Dollars ($125,000); or (b) treat this Agreement as
being in full force and effect and bring an action against Seller for specific
performance.



  14.2   Defaults by Buyer. If there is any default by Buyer under this
Agreement, following notice to Buyer and the expiration of a 7-day cure period,
during which period Buyer may cure the default, then Seller may, as its sole
remedy, declare this Agreement terminated, in which case the Deposit shall be
paid to Seller as liquidated damages and each party shall thereupon be relieved
of all further obligations and liabilities, except any which survive
termination. Notwithstanding the foregoing, the Buyer’s right to cure shall not
be applicable to a failure to close and the Closing shall in no event be
extended pursuant to this Section. In the event this Agreement is terminated due
to the default of Buyer hereunder, Buyer shall deliver to Seller, at no cost to
Seller, the Due Diligence Items and copies of final Buyer’s Reports.

15. Assignment.

Buyer may assign its rights under this Agreement to an entity in which Buyer
participates in the equity and management, provided, however, that Buyer shall
have no such right unless a written assignment is delivered to Seller no later
than seven (7) business days before Closing; and further provided that no such
assignment shall relieve Buyer of its obligations hereunder.

16. Interpretation and Applicable Law.

This Agreement shall be construed and interpreted in accordance with the laws of
the state in which the Property is located (the “State”). Where required for
proper interpretation, words in the singular shall include the plural; the
masculine gender shall include the neuter and the feminine, and vice versa. The
terms “successors and assigns” shall include the heirs, administrators,
executors, successors, and assigns, as applicable, of any party hereto.

17. Amendment.

This Agreement may not be modified or amended, except by an agreement in writing
signed by the parties. The parties may waive any of the conditions contained
herein or any of the obligations of the other party hereunder, but any such
waiver shall be effective only if in writing and signed by the party waiving
such conditions and obligations.

18. Attorney’s Fees.

In the event it becomes necessary for either party to file a suit or arbitration
to enforce this Agreement or any provisions contained herein, the prevailing
party shall be entitled to recover, in addition to all other remedies or
damages, reasonable attorneys’ fees and costs of court incurred in such suit or
arbitration.

19. Entire Agreement; Survival.

This Agreement (and the items to be furnished in accordance herewith)
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings of the parties in connection therewith. No representation,
warranty, covenant, agreement, or condition not expressed in this Agreement
shall be binding upon the parties hereto nor affect or be effective to
interpret, change, or restrict the provisions of this Agreement. All of the
obligations of the parties hereunder and all other provisions of this Agreement
shall be deemed to have merged into the Deed and shall be extinguished at
Closing or the earlier termination of this Agreement, except as expressly
provided herein.

20. Multiple Originals Only; Counterparts.

Numerous agreements may be executed by the parties hereto. Each such executed
copy shall have the full force and effect of an original executed instrument.
This Agreement may be executed in any number of counterparts, all of which when
taken together shall constitute the entire agreement of the parties.

21. Acceptance.

Time is of the essence of this Agreement. The date of execution of this
Agreement by Seller shall be the date of execution of this Agreement. If the
final date of any period falls upon a Saturday, Sunday, or legal holiday under
Federal law, the laws of the State or the laws of the State of California, then
in such event the expiration date of such period shall be extended to the next
day which is not a Saturday, Sunday, or legal holiday under Federal law, the
laws of the State or the State of California.

22. Real Estate Commission.

Seller and Buyer each represent and warrant to the other that neither Seller nor
Buyer has contracted or entered into any agreement with any real estate broker,
agent, finder or any other party in connection with this transaction, and that
neither party has taken any action which would result in any real estate
broker’s, finder’s or other fees or commissions being due and payable to any
party with respect to the transaction contemplated hereby, except that Seller
has contracted with Triple Net Properties Realty, Inc. and Jones Lang LaSalle,
as its brokers and will pay any commission due to said brokers. Each party
hereby indemnifies and agrees to hold the other party harmless from any loss,
liability, damage, cost, or expense (including reasonable attorneys’ fees)
resulting to the other party by reason of a breach of the representation and
warranty made by such party in this paragraph.

23. Exchange.

Either party may structure the purchase and sale of the Property as a like kind
exchange pursuant to Section 1031 of the Internal Revenue Code of 1986, as
amended, and in connection therewith, shall have the right to assign its
interest in this Agreement to a qualified exchange intermediary of its choosing
to effect such exchange. The other party shall cooperate with and shall execute
such documents as may be necessary to effect such a like kind exchange,
including a customary assignment and/or notice of assignment, however, such
assignment and cooperation shall be at no cost or expense to the non-requesting
party and shall not otherwise affect the term of this Agreement.

24. Confidentiality.

Buyer agrees that, prior to the closing, all Property information received by
Buyer shall be kept confidential as provided in this paragraph. Without the
prior written consent of Seller, prior to the closing, the Property information
shall not be disclosed by Buyer or its representatives, in any manner
whatsoever, in whole or in part, except (1) to Buyer’s representatives and
consultants who need to know the Property information for the purpose of
evaluating the Property and who are informed by the Buyer of the confidential
nature of the Property information; (2) as may be necessary for Buyer or Buyer’s
representatives and consultants to comply with applicable laws, including,
without limitation, governmental, regulatory, disclosure, tax and reporting
requirements; to comply with other requirements and requests of regulatory and
supervisory authorities and self-regulatory organizations having jurisdiction
over Buyer or Buyer’s representatives; to comply with regulatory or judicial
processes; or to satisfy reporting procedures and inquiries of credit rating
agencies in accordance with customary practices of Buyer or its affiliates;
(3) to prospective tenants of the Property; and (4) to the Lender, prospective
venturers, investors and Lender participants in connection with the financing of
the acquisition of the Property.

[SIGNATURES TO FOLLOW]

2

SIGNATURE PAGE FOR

One World Trade Center



    EXECUTED on this the 17th day of _August, 2006



    SELLER:

GREIT-ONE WORLD TRADE CENTER, L.P.,

a California limited partnership

         
 
      By:GREIT — One World Trade Center GP, LLC,
a California limited liability company
Its:General Partner
 
       
 
      By:G REIT, L.P.,
a Virginia limited partnership,
Its:sole member
 
       
 
      By:G REIT, Inc.,
a Maryland corporation,
Its:General Partner
 
       
 
      By:/s/Andrea R.Biller
 
       
 
      Name:Andrea R. Biller
 
       
 
      Title: Executive Vice President
 
       
 
        EXECUTED on this the ____ day of _________, 2006.
   
 
       
BUYER:
 
 

 
         
   
 
        LEGACY PARTNERS REALTY FUND II, LLC,
   
 
        a Delaware limited liability company
   
 
        By:   Legacy Partners Investment Management Services, LLC

 
       
Its:
  a Delaware limited liability company
Managing Member  


 
       
 
  By:   /s/ Robert F. Phipps
 
       
 
  Name:   Robert F. Phipps
 
       
 
  Title:   Vice President
 
       
 
       

3